ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                               February 7, 2011



The Honorable Royce West                                Opinion No. GA-0842
Chair, Committee on Intergovernmental
     Relations                                          Re: Whether a local civil service commission may
Texas State Senate                                      impose a fee for an applicant to take a fire
Post Office Box 12068                                   department promotional civil service examination
Austin, Texas 78711-2068                                (RQ-0912-GA)

Dear Senator West:

        You ask whether a local civil service commission may impose a fee for an applicant to take
a fire department promotional civil service examination. l

        A civil service commission must "provide for open, competitive, and free entrance
examinations to provide eligibility lists for beginning positions in the fire and police departments."
TEX. Loc. GOV'T CODE ANN. § 143.025(a) (West 2008) (emphasis added). Promotional
examinations are "open to each fire fighter who at any time has continuously held for at least two
years a position in the classification that is immediately below, in salary, the classification for which
the examination is to be held." [d. § 143.030(b). You ask whether a civil service commission may
charge a fee for a fire department promotional examination. Request Letter at 2.

        Unlike the case with entrance examinations, chapter 143 does not specify that a promotional
examination shall be "free." Nevertheless, the absence of any statutory authority to impose a fee in
this case precludes a commission from doing so because a local civil service commission "is not
vested with the expansive authority of a home-rule city." Tex. Att'y Gen. Op. No. GA-0586 (2007)
at 2. Therefore, a commission "has only such powers as are expressly granted to it by statute
together with those necessarily implied from the authority conferred or duties imposed." Stauffer
v. City of San Antonio, 344 S.w.2d 158, 160 (Tex. 1961).

         A court "will generally not imply authority to impose a fee, and as such, a public entity other
than a home-rule city may not charge a fee unless that fee is specifically authorized by law." Tex.
Att'y Gen. Op. No. GA-0735 (2009) at2; see Tex. Att'y Gen. Op. Nos. GA-0544 (2007) at4 (a court
strictly construes a statute imposing a fee and will not imply authority to impose a fee) (citing Moore


        IRequest Letter (available at http://www.texasattorneygeneral.gov).
The Honorable Royce West - Page 2            (GA-0842)




v. Sheppard, 192 S.w.2d 559,561 (Tex. 1946), DM-22 (1991) at I (public entity other than home-
rule city may charge fee only when specifically authorized by law, and not by implication»; accord
Tex. Att'y Gen. Op. Nos. JM-345 (1985) at 3, H-647 (1975) at 2, WW-1482 (1962) at 3.

       Because a civil service commission lacks express statutory authority to impose a fee for an
applicant to take a fire department civil service promotional examination, we conclude that a
commission may not impose such a fee.
The Honorable Royce West - Page 3           (GA-0842)




                                     SUMMARY

                      Because a civil service commission lacks express statutory
              authority to impose a fee for an applicant to take a fire department
              civil service promotional examination, a civil service commission
              may not impose such a fee.

                                            Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin                                                                          I

Assistant Attorney General, Opinion Committee